144 Ga. App. 874 (1978)
242 S.E.2d 756
ABRAMS
v.
THE STATE.
55157.
Court of Appeals of Georgia.
Argued January 18, 1978.
Decided February 20, 1978.
*875 Beard & Beard, William T. Beard, for appellant.
Lewis R. Slaton, District Attorney, Joseph J. Drolet, Isaac Jenrette, Donald J. Stein, Assistant District Attorneys, for appellee.
BELL, Chief Judge.
Defendant was convicted of criminal use of an article with an altered identification mark by the possession of a pistol with the serial number removed in violation of Code § 26-1506. Held:
1. Defendant enumerates that the trial court erred in denying his pre-trial motion to suppress evidence seized at his arrest, viz., the pistol which formed the basis of the indictment. During the trial, the state offered the gun in evidence and defendant specifically stated that he had no objection to its admission. By so doing, he waived any objection contained in the motion to suppress. Carter v. State, 137 Ga. App. 823 (225 SE2d 64).
2. Defendant challenges the evidence as failing to establish that he knew that the serial number of the pistol had been removed for the purpose of concealing its identity, an essential element of the crime. While the evidence as to this issue was circumstantial, yet this evidence and the reasonable inferences drawn therefrom were sufficient to authorize the verdict.
Judgment affirmed. Shulman and Birdsong, JJ., concur.